Citation Nr: 1114558	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for arthritis of the right knee. 

3. Entitlement to service connection for arthritis of the left knee.

4. Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO in Chicago, Illinois.  

The Veteran had a hearing before the Board in September 2009 and the transcript is of record.

As noted in the Board's February 2010 remand, the Veteran also perfected appeals as to entitlement to service connection for hypertension and impotence.  The Veteran withdrew these claims during his September 2009 hearing before the Board and, therefore, the claims are considered WITHDRAWN and are no longer before the Board on appellate consideration.

In February 2010, the Board reopened these claims and remanded them for further development.  They now return for appellate review. 

The Veteran submitted a statement in December 2009 with attached private medical records raising a claim of entitlement to service connection for hypertensive vascular disease, claimed as secondary to Agent Orange exposure.  The issue has never been considered by the RO and, therefore, is REFERRED to the RO for proper adjudication.

In a March 2011 informal hearing presentation, the Veteran's representative noted that service connection for tinnitus has been established since an August 1970 rating decision.  However, this disability has been rated as noncompensable.  Under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010), recurrent tinnitus is to be assigned a 10 percent rating.  This issue is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral hearing loss disability had its onset in active military service, manifested within one year of service separation, or is otherwise related to service. 

2.  The evidence does not show that the Veteran's right knee arthritis had its onset in active military service, manifested within one year of service separation, or is otherwise related to service. 

3.  The evidence does not show that the Veteran's left knee arthritis had its onset in active military service, manifested within one year of service separation, or is otherwise related to service. 

4.  The evidence does not show that the Veteran has PTSD or another psychiatric disorder related to active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Arthritis of the right knee was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Arthritis of the left knee was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an August 2005 letter informed the Veteran of the first elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter did not provide notice with respect to the degree of disability or the effective date.  However, as discussed below, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Thus, any questions as to the degree of disability or effective date of service connection to be assigned are rendered moot and no further notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have also been obtained, to the extent possible.  Pursuant to the Board's remand directives, the Veteran's service personnel records have also been obtained as well as recent VA treatment records dated from August 2009.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  The Board also finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's February 2010 remand directives, appropriate VA examinations were provided in July 2010 with respect to all the claims on appeal.  The Board finds that these examinations are adequate for the purpose of rendering decisions on these claims, as each examiner reviewed the claims file, interviewed and examined the Veteran, to include conducting appropriate testing as warranted, and provided complete rationales for the opinions stated which are grounded in the evidence of record and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  Likewise, the Board finds that there has been substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Procedural Due Process

As noted above, the Veteran testified at a Board hearing before the undersigned in September 2009.  Under 38 C.F.R. § 3.103(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issues have been whether there is a nexus to service with regard to the Veteran's hearing loss disability and bilateral knee problems, and whether the presence of PTSD has been established and whether it is related to active service.  Although the Veteran was asked questions pertaining to these issues, the Veteran was not told directly at the hearing what they were.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records, private treatment records, and service personnel records, and providing VA medical examinations which thoroughly addressed all the issues raised by these claims.  The Veteran has not identified any additional information or evidence relevant to these claims.  Thus, the outcomes of these claims have not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claims at the hearing.  There is no indication of any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.  

Accordingly, the Board finds that the Veterans claims have not been prejudiced by any deficiencies in the September 2009 Board hearing.  See 38 C.F.R. § 3.103(c)(2); 
Bryant, 23 Vet. App. 488.  





II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis and sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorders on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability, claimed as a result of acoustic trauma sustained in active service.  For the following reasons, the Board finds that service connection is not warranted.

Under the first Shedden element, there must be evidence of a current hearing loss disability.  In this regard, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Board is satisfied with the evidence of a current disability.  The July 2010 VA examination report reflects puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
65
75
LEFT
40
35
30
40
55

The audiogram demonstrates that the Veteran has a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385. 

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the evidentiary requirements for determining what happened in service).

The Veteran contends that his hearing loss began while serving in Vietnam when a truck the Veteran was driving caused a land mine to explode, throwing the Veteran from the truck.  The Veteran's DD 214 shows that he served in Vietnam as a combat engineer and was awarded the Purple Heart.  Based on receipt of this award and the circumstances of the Veteran's service, the Board finds that the Veteran was exposed to hazardous noise and sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(a) and (b); see also VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); Manual of Military Decorations and Awards (Department of Defense, September 1996).  

While acoustic trauma during service is established, the evidence must still show that the Veteran's current hearing loss disability is related to such trauma or otherwise related to service.  See Davidson, 581 F.3d 1313; Libertine, 9 Vet. App. at 522-23.  For the following reasons, the Board finds that the preponderance of the evidence weighs against such a relationship.  

The Veteran's service treatment records are negative for diagnoses, treatment, or complaints of hearing loss or other hearing problems.  Moreover, the October 1969 separation examination reflects that the Veteran's hearing was found to be normal on clinical evaluation.  In this regard, the examination report contains an audiogram reflecting puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
/
-5
LEFT
0
0
0
/
-5

The Veteran's puretone thresholds at 3000 Hertz and the results of a speech recognition test were not recorded.  The Veteran's separation audiogram shows that he had normal hearing at this time.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The Veteran also denied any hearing problems in the October 1969 report of medical history. 

After service, a July 1970 VA audiological examination report includes an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25
LEFT
15
15
10
15
10

This audiogram reflects that the Veteran's hearing was normal bilaterally at this time.  See id.  The examiner noted that the Veteran reported sustaining a concussion after the land mine explosion discussed above, and that since that time had suffered constant tinnitus in the left ear.  Service connection for tinnitus was granted in an August 1970 rating decision.  However, the examiner indicated that the Veteran's hearing was found to be normal.  

The earliest evidence of a bilateral hearing loss disability is a March 2000 private audiological examination report which reflects that the Veteran was found to have borderline hearing sensitivity up to 2000 Hertz which then dropped to moderately severe sensorineural hearing loss.  An audiogram in graphical form indicates that the Veteran's puretone thresholds were at 26 decibels or higher at all relevant frequencies, indicating the presence of a hearing loss disability at this time.  See id.  The Veteran's speech recognition scores were 88 percent for the right ear and 92 percent for the left ear, also indicating the presence of a bilateral hearing loss disability.  See id.  

At the September 2009 Board hearing, the Veteran stated that it was only in recent years that he had sought treatment for hearing loss.  

At the July 2010 VA examination, the Veteran stated that his hearing loss began around 1970 or 1971.  He stated that during service he was exposed to noise from explosions and 105 Howitzers without hearing protection.  After service, he worked as a police officer for twenty three years, and used hearing protection while on the range.  He also worked as a diesel truck driver for fifteen years.  He denied a history of recreational noise exposure.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's hearing loss was less likely than not related to service due to the lack of proximity between the dates of the Veteran's service and the first evidence of hearing loss.  In this regard, the examiner noted that the Veteran's hearing was shown to be normal in the October 1969 separation examination and July 1970 VA examination and that there was no medical evidence of hearing loss in the file until March 2000.  

In carefully reviewing the record, the Board finds that a preponderance of the evidence is against a relationship between the Veteran's hearing loss disability and his period of service.  

At the outset, the Board acknowledges the Veteran's statement that his hearing loss was caused by acoustic trauma during service.  However, the Board finds that the cause of the Veteran's hearing loss is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion with respect to this issue must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that his hearing loss disability was caused by noise exposure or acoustic trauma during service is not competent evidence.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, it is outweighed by the conclusion of the medical professional in the July 2010 VA examination report, which found against such a relationship.

While the Veteran is not competent to provide a conclusive opinion as to the cause of his hearing loss disability, the Board finds that he is competent to provide testimony as to the presence and history of this disability, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  In this regard, it is important to note that medical evidence is not required to establish a continuity of symptomatology and that a claimant's lay statements can be competent and sufficient to establish both the diagnosis and the etiology of a disability.  See Davidson, 581 F.3d at 1316.  

The Board has considered the Veteran's statement that he has had hearing loss ever since service or at least since 1970 or 1971.  However, this statement is contradicted by the October 1969 separation examination showing normal hearing at the time, and by the July 1970 VA examination report showing normal hearing about seven months after separation.  Moreover, the earliest evidence of hearing loss is not until March 2000, which is over thirty years since the Veteran separated from active service, and the Veteran indicated at the September 2009 Board hearing that he did not seek treatment for hearing loss until in recent years.  Thus, the Board does not find it credible that the Veteran has had hearing loss ever since his period of active service.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Based on the foregoing, the Board finds that the Veteran's hearing was normal during service and several months thereafter, and that there is no credible evidence of hearing loss until the March 2000 private audiological evaluation.  This long period of time of about thirty years between the Veteran's separation from active service and the onset of his hearing loss disability weighs against a relationship to service.  The VA examiner's finding in the July 2010 VA examination report that it was unlikely that the Veteran's hearing loss was related to service based on the lack of proximity in time between separation and onset, further weighs against the Veteran's claim.  Thus, although the Board finds that the Veteran was exposed to hazardous noise in service, there is no credible evidence of chronic hearing loss in service or a continuity of hearing loss after service, or other competent evidence supporting a relationship to service.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.  Thus, service connection on a direct basis is not warranted. 

Because there is no competent evidence showing that the Veteran's hearing loss manifested to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Arthritis of the Right and Left Knees

The Veteran contends that he is entitled to service connection for arthritis of the right and left knees.  For the following reasons, the Board finds that service connection is not warranted.

At the September 2009 Board hearing, the Veteran stated that he injured his knees in the land mine explosion discussed above.  The Veteran stated that for a couple of months thereafter he had knee pain, and that his knees started to bother him again about two to four years after he separated from active service.  

The Veteran's service treatment records, including his October 1969 separation examination, are negative for diagnoses, treatment, or complaints of knee problems.  The Veteran did not indicate any problems with his knees in the October 1969 report of medical history.  

A private treatment record dated around 1999 (based on the age of the Veteran reflected in this record) shows that the Veteran complained of right knee pain which had been present for about three weeks.  He stated that about two months earlier he fell out of a truck and experienced right knee pain.  The pain subsided after about three days and then returned.  The Veteran did not mention any earlier history of right knee problems.  He also did not mention any problems with his left knee.

In September 1999 the Veteran underwent surgery of the right knee by a private provider to treat a tear.  

VA and private treatment records after 1999 reflect improvement of the right knee and do not reflect any problems with the Veteran's left knee. 

At the July 2010 VA examination, the Veteran stated that while in Vietnam he injured his knees in a land mine explosion.  He did not have any fractures at the time and did not undergo surgery.  He related that over the years he noted some achiness in his knees.  The Veteran reported that about eight or nine years earlier he underwent right knee surgery for what the Veteran stated was a torn ligament.  The Veteran could not recall any other injuries or trauma.  The Veteran further stated that x-rays had been taken and he was told there was nothing wrong with his knees.  After examining the Veteran and reviewing the claims file and medical records therein, the examiner diagnosed the Veteran with bilateral knee strain.  The examiner concluded that it was not at least as likely as not that the Veteran's current complaints of knee pain were related to service.  In this regard, the examiner explained that there was no evidence that the Veteran was treated for knee problems during service and the medical records are silent for any knee problems until the late 1990's when the Veteran reported right knee pain after a fall.  

In carefully reviewing the record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's service and his current knee pain.  In this regard, the Board finds that the Veteran did injure his knees in service when his truck hit a landmine.  See 38 U.S.C.A. § 1154(b).  However, the Board finds that no relationship has been shown between the Veteran's current complaints and his period of service.  

At the outset, the Board acknowledges the Veteran's statements that he had knee pain for two months after the initial injury in service, and that two to four years after service his knees began to bother him again.  The Board has also considered the Veteran's statement at the July 2010 VA examination that his knees had ached "over the years."  However, the Veteran's service treatment records and separation examination are negative for complaints or clinical findings of any knee problems.  Indeed, the Veteran's knees were found to be normal at separation and the Veteran did not indicate having problems with his knees in the October 1969 report of medical history.  Further, the evidence of record shows, and the Veteran confirmed at the July 2010 VA examination report, that the Veteran did not seek treatment for his knees until 1999 after injuring his right knee in a fall.  The Board finds that this evidence is especially probative as the Veteran was not trying to establish a claim for benefits but simply seeking treatment, and thus had every incentive to be as accurate as possible with respect to reporting his physical problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant); White v. Illinois, 502 U.S. 346, 356 (1992) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Thus, the Board finds that the Veteran's statements suggesting the presence of a chronic disability in service or a continuity of knee problems after service are contradicted by the evidence of record.  See Caluza, 7 Vet. App. at 511; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

Based on the foregoing, the Board finds that the Veteran's current right knee disability did not manifest until 1999 when the Veteran injured his knee in a fall from his truck.  The Veteran has not mentioned any problems with his left knee in the post-service treatment records.  The fact that the Veteran's current right knee disability did not manifest until after an injury that occurred about thirty years after separation weighs against the Veteran's claim given both the long period of time that had elapsed and the post-service or intercurrent cause of the Veteran's present right knee pain.  

There is no credible evidence showing that the Veteran has a current left knee disability or that such a disability manifested prior to 1999.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67.  

Finally, the VA examination report further weighs against the Veteran's claim, as the VA examiner found that it was less likely as not that the Veteran's knee problems were related to service given the amount of time that had elapsed since separation and the post-service injury.  This report outweighs the Veteran's contention that his current knee problems are related to service as it was authored by a medical professional.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 469-71.  Thus, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.

Because there is no competent evidence showing that the Veteran had arthritis of the right or left knee that manifested to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis of the right and left knees must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. PTSD

The Veteran contends that he is entitled to service connection for PTSD as a result of combat experiences during Vietnam.  For the following reasons, the Board finds that service connection is not warranted.

Under the first Shedden element, there must be evidence of a current disability.  In this regard, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)See 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).  The Board finds that the presence of PTSD has not been established. 

At the outset, the Board acknowledges the Veteran's contention that he has PTSD as a result of his combat experiences in Vietnam.  However, while the Veteran is competent to describe the nature and history of his symptoms, the Board finds that he does not have the medical expertise to diagnosis his symptoms as PTSD or render a competent opinion as to their cause or etiology.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469- 71; Espiritu, 2 Vet. App. at 494-95.  Rather, whether the Veteran has PTSD as a result of his combat experiences is a determination that is medical and nature and thus must be made by a person with appropriate expertise to be considered competent evidence.  See id.  For the following reasons, the Board finds that the competent evidence weighs against a diagnosis of PTSD in accordance with the DSM-IV criteria. 

A May 2009 VA treatment record reflects that the Veteran sought treatment for depression.  At this time, he reported a long history of feeling depressed.  He stated that his depression had recently increased due to such medical conditions as diabetes mellitus and hypertension as well as chronic pain and asthma.  The Veteran also stated that recently he had been having dreams about people who died in Vietnam and reported that when he was idle he had memories of Vietnam.  The Veteran was diagnosed with depressive disorder with a rule-out diagnosis of PTSD.  

In a July 2009 VA treatment record, the Veteran reported "ptsd [sic] symptoms including intrusive memories."  He stated that he witnessed the death of his best friend during combat in Vietnam and pulled bodies out of tunnels.  

At the September 2009 Board hearing, the Veteran stated that he experienced mental health problems soon after he separated from active service.  However, he did not like to discuss them and did not seek treatment.  The Veteran testified that several of his friends were killed in combat during Vietnam.  

A November 2009 VA treatment record reflects that the Veteran sought mental health treatment due to a job loss and financial problems.  He was diagnosed with major depressive disorder and PTSD.  

A July 2010 VA treatment record reflects a notation stating that the Veteran had PTSD due to combat experiences as well as major depression.  

At the July 2010 VA examination, the Veteran reported being involved in a land mine explosion while serving in Vietnam.  His symptoms consisted of feeling depressed and anxious at times, which had caused difficulties with sleep.  The examiner noted that the Veteran had been diagnosed with sleep apnea.  The examiner also noted that there was no evidence of significant, persistent, frequent, or intrusive recollections of the Veteran's Vietnam combat experience.  For example, there were no significant repeated flashbacks or nightmares causing functional impairment.  After examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD because there was no evidence of behavior or social changes, re-experiencing or heightened physiological arousal due to service.  It was noted that the Veteran's symptoms were rare, mild in severity, and lasted only a few minutes.  The Veteran was diagnosed with chronic anxiety disorder.  

In carefully reviewing the record, the Board finds that the evidence of record weighs against a current diagnosis of PTSD in accordance with the DSM-IV criteria.  While a number of VA treatment records reflect a diagnosis of PTSD, there is no indication that this diagnosis was made based on clinical findings rather than the Veteran's reported history.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this regard, no rational was given in the July 2010 VA treatment record for the finding that the Veteran had PTSD due to combat experiences.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning.  Thus, neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions. Id.  Moreover, while a medical opinion cannot be discounted "solely because the opining physician did not review the claims file" (emphasis in original), the Court stated that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  Thus, the July 2010 VA treatment record reflecting that the Veteran had PTSD due to his combat experiences is entitled to little weight as it is not supported by a rationale or a review of his medical history. 

In the May 2009 and July 2009 VA treatment records, the Veteran reported having dreams and memories of combat incidents in Vietnam.  It was noted in the July 2009 VA treatment record that the Veteran had PTSD "symptoms" because he described remembering traumatic incidents in Vietnam.  However, the fact that the Veteran had symptoms of PTSD because he had memories and dreams of Vietnam does not amount to a full-fledged diagnosis under the DSM-IV criteria.  Indeed, the VA treatment records reflect that the Veteran's primary symptom is depression due to situational circumstances.  In this regard, the November 2009 VA treatment record reflects that the Veteran sought mental health treatment due to a job loss and financial problems.  Thus, these records carry little weight in terms of establishing that the Veteran actually has a valid diagnosis of PTSD in accordance with the DSM-IV criteria. 

The Board gives more weight to the July 2010 VA examination report reflecting that the Veteran's symptoms were not sufficient to establish a diagnosis of PTSD in accordance with the DSM-IV criteria because the examiner's conclusion is grounded in an adequate rationale based on a review of the Veteran's medical history and a clinical evaluation of the Veteran.  In this regard, the examiner noted that the Veteran's symptoms consisted mainly of depression and that the Veteran did not have persistent intrusive thoughts or memories interfering with his normal functioning.  Although the examiner did not address the diagnoses of PTSD in the VA treatment records, it is clear from the examiner's discussion that the examiner found that the Veteran's symptoms did not meet the criteria for PTSD.  There is no information contained in the VA treatment records explaining why the Veteran was diagnosed with PTSD at the time apart from the fact that the Veteran reported having memories of combat experiences during Vietnam.  The VA examiner found that the Veteran's memories were not persistent or severe in nature such as to interfere with the Veteran's functioning.  Thus, the examiner found that these memories alone were not sufficient to meet the DSM-IV criteria for a diagnosis of PTSD.  As such, the Board finds that the preponderance of the competent evidence of record weighs against a current diagnosis of PTSD.

The Board has also considered whether the Veteran has another psychiatric disorder related to service, to include depression and the general anxiety disorder diagnosed in the July 2010 VA examination report.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board finds that there is no indication that the Veteran's current psychiatric symptoms are related to service.  The Veteran's service treatment records do not make any mention of mental health problems and no psychiatric issues were noted in the October 1969 separation examination report.  The Veteran also denied having mental health issues in the October 1969 report of medical history.  The earliest evidence of mental health treatment is the May 2009 VA treatment record reflecting that the Veteran reported long-standing depression which had recently increased due to his physical problems.  This treatment record, as well as the November 2009 VA treatment record, indicates that the Veteran's current symptoms stemmed from situational circumstances such as a recent job loss and financial problems.  There is no indication that the Veteran has had depression or anxiety ever since his period of active service, or that his general anxiety disorder is related to service.  Although the Veteran suggested at the September 2009 Board hearing that he began experiencing mental health problems soon after separation, there is no competent evidence showing that the Veteran had depression or another psychiatric disorder at this time or that it was related to service.  See, e.g., Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Washington, 19 Vet. App. at 368; Espiritu, 2 Vet. App. at 494-95.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for arthritis of the right knee is denied. 

Entitlement to service connection for arthritis of the left knee is denied. 

Entitlement to service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


